         Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 1 of 26
                                                                           E-FILED; Anne Arundel Circuit Court
                                                       Docket: 6/4/2021 9:33 AM; Submission: 6/4/2021 9:33 AM




        IN THE CIRCUIT COURT FOR ANNE ARUNDEL COUNTY, MARYLAND

WILLIAM ROBINSON
11701 Cygnet Drive
Waldorf, MD 20601

And
                                                             C-02-CV-21-000748
MICHAEL T. PARKER                                  Civil Case:
PATRICE PARKER
6714 Berkshire Dr.
Temple Hills, MD 20748-4029

     On behalf of themselves individually and
     similarly situated persons.

     Plaintiffs

V.


SELECT PORTFOLIO SERVICING, INC.
3815 South West Temple
Salt Lake City, Utah
SERVE ON:
CSC-Lawyers Incorporating Service Com-
pany, Resident Agent
7 St. Paul Street, Suite 820
Baltimore, MD 21202

     Defendant


                                CLASS ACTION COMPLAINT
                                           &
                                REQUEST FOR JURY TRIAL


         Plaintiffs William Robinson ("Robinson") and Michael and Patrice Parker ("Mr. & Mrs.

Parker" or "the Parkers")(collectively "Named Plaintiffs"), on their individual behalf and on behalf
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 2 of 26




of similarly situated individuals defined infra, by their attorneys, Phillip R. Robinson and the Con-

sumer Law Center LLC and pursuant to MD. RUI,E 2-231, sues Select Portfolio Servicing, Inc.

("SPS" or "Defendant"), on behalf of themselves and similarly situated persons, demands a trial

by Jury on all counts for which a right to trial by jury is allowed and, in support of their Class

Action Complaint, states:

                                          INTRODUCTION

       l.      In instances, such as the underlying matters involving SPS, the mortgage servicer

places its interest and pattern of unsafe and unsound mortgage service practices above the remedial

rights of homeowners and consumers. Moreover, SPS unfairly and deceptively ignores its statu-

tory and contractual duties including those which were agreed to as part of its license to legally

operate in the State of Maryland.

       2.      In this action SPS has utilized a method of collection which imposes certain fees

and charges onto the residential mortgage accounts of the Named Plaintiffs and the putative class

members they seek to represent for accepting payments by telephone and/or by the Internet. These

so-called convenience fees to accept payments of consumer debts by telephone or over the Internet

are not authorized by the documents governing the Named Plaintiffs' loans, Maryland law, and

the putative class members' loans. In addition,

               a.      Since the consumer debts subject to this action involve mortgage loans and

related real property in the State of Maryland, the statute of frauds that applies in Maryland does

not permit the Defendant to impose and charge fees that are not memorialized in a written agree-

ment. Further, as a licensed Maryland mortgage lender SPS is barred from altering the agreements

governing its relationships with the Named Plaintiffs and the putative class members unless any

such agreement is in writing and executed by all the parties. Md. Code Regs. 09.03.06.08.




                                                  2
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 3 of 26




               b.      The so-called convenience fees are an unlawful profit center imposed and

collected by SPS and are not simply pass-through costs to the Named Plaintiffs and the putative

class members. Rather, they represent materially excessive sums and fees over SPS' actual costs

to accept a residential, mortgage payment by electronic means over the phone or over the Internet.

Specifically, SPS' actual costs to its various vendors who facilitate the telephonic and electronic

payments charge pennies for the transaction, but SPS imposes fees ranging from 10 to 25 times

more than its actual costs.

       3.      In January 2021, a bipartisian coalition of 33 state attorneys general, including Mar-

yland Attorney General Brian Frosh, publically opposed a mortgage servicer's practice of charging

fees for accepting payments by phone or by the Internet. That coalition stated that practice is

unfair and deceptive when the servicer does not charge fees for other methods of collection. In

announcing his opposition to the practice, AG Frosh explained the massive profit center as follows:

       For years, PHH charged nearly one million homeowners an illegal fee — ranging
       from $7.50 to $17.50 — each time a homeowner made a monthly mortgage payment
       online or by phone. Nowhere in these homeowners' mortgage contracts is there
       authorization for such fees and PHH does not charge "processing" fees for other
       customers, including those who pay by check or those who set up automatic debit
       payments.


Press Release (January 29, 2021), Attorney General Frosh Joins Bipartisan Coalition Fighting to

Protect Nearly One Million Homeowners from Unlawful Fees Mortgage Servicing Class Action

Settlement Violates Most States' Laws and Provides Windfall for Mortgage Servicer Instead of

Homeowners (available at https://www.marylandattorneygeneral.gov/press/2021/012921.pdf)

(last visited May 19, 2021).

        4.     As a result of SPS' practices described herein, Robinson, the Parkers, and the pu-

tative class members throughout the State of Maryland and Anne Arundel County have sustained




                                                 3
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 4 of 26




damages and losses since their rights and protections under the law have been disregarded by SPS.

These damages and losses include the imposition and collection of fees by SPS which it has no

right to impose and collect but were paid by Robinson, the Parkers, and the putative class members

in reliance to SPS's representations that it had the right to do so when it did not.

                                    .TURISDICTION AND VENUE

       5.       This Court has jurisdiction asserted for the claims herein because SPS transacts

business, performs work in, and has interest in real property, and provides services in Maryland

and Anne Arundel County, Maryland. See e.g. Pacific Mortg. and Inv. Group, Ltd. v. Horn, 100

Md.App. 311, 324 (Md.App.,1994)(a person who "buys and sells [] mortgage liens has done more

than merely transacted business ...but has, in fact, carried on a regular business").

       6.      This Court also has jurisdiction for the claims asserted because the injuries caused

by SPS to Robinson, the Parkers, and the putative class members and certain of the putative class

members occurred in Maryland.

       7.      Further, SPS owns real property, or has an interest in real property in the State of

Maryland and Anne Arundel County, thereby subjecting itself to the jurisdiction of this Court.

                                              PARTIES

       8.       Plaintiff William Robinson ("Robinson") is a natural person who owns the real

property in Charles County that is his home ("Robinson Property"). Robinson is also the borrower

on the mortgage loan subject to this action which is associated with the Robinson Property and

was utilized entirely for personal, consumer purposes ("Robinson Loan"). The Robinson Loan is

a federally related mortgage.

        9.     Plaintiffs Michael and Patrice Parker ("Mr. & Mrs. Parker" or "the Parkers") are

natural persons who own the real property in Prince George's County that is their home ("Parker




                                                  4
          Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 5 of 26




Property"). The Parkers are also the borrowers on the mortgage loan subject to this action which

is associated with the Parker Property and was utilized entirely for personal, consumer purposes

("Parker Loan"). The Parker Loan is a federally related mortgage.

          10.   Defendant Select Portfolio Servicing, Inc. ("SPS" or "Defendant") is a collector

and a licensed mortgage lender/servicer in the State of Maryland (NMLS Lic. No. 14271). In ad-

dition:

                a.     SPS is a wholly-owned subsidiary of SPS Holding Corp. which is a publi-

cally traded corporation. In turn, SPS Holding Corp. is a wholly owned by Credit Suisse (U.S.A.)

Inc. which is a not a publically traded corporation.

                b.     SPS qualifies as a mortgage servicer pursuant to 12 C.F.R. § 1024.2 since

it holds and is responsible for the servicing Named Plaintiffs' federally related mortgage loans (as

that term is defined by 12 U.S.C.A. § 2602(1).

                C.     In relation to the Robinson Loan, Parker Loan, and the loans of certain pu-

tative class members, SPS qualifies as a mortgage lender/servicer pursuant to the Maryland Mort-

gage Lender Law, Fin. Inst. § 11-501, et seq. ("MMLL")

                d.     SPS is a collector as defined by CoM. LAw §14-201(b) and is person subject

to the requirements of the Maryland Consumer Protection Act, Com. LAw §§ 13-101 et seq. and

it collects on behalf of mortgage loan owners from whom it is paid a servicing fee for its collection

services. Neither the Named Plaintiffs nor the putative class members are parties to those agree-

ments.

                                     FACTUAL ALLEGATIONS

                           General Allegations About SPS' Knowledge




                                                 5
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 6 of 26




       11.     All persons, including licensed mortgage lender/servicers in the State of Maryland

like SPS, are expected to know the law—including the laws governing their activities. As part of

its license to even conduct business in the State of Maryland, SPS "has a duty of good faith and

fair dealing in communications, transactions, and course of dealings with a borrower in connection

witli the advertisement, solicitation, making, servicing, purchase, or sale of any mortgage loan."

MD. CODE REGS. 09.03.06.20. The Parkers, Robinson, and other Maryland borrowers like them

are third party beneficiaries of MD. CODE REGS. 09.03.06.20.

       12.    The Court of Appeals in 2005 recognized that a real estate professional who had no

direct communication with a borrower nevertheless had a duty to the consumer under the Maryland

Consumer Protection Act and Maryland common law to make a"reasonable investigation" of the

true facts in the real estate transaction on which the borrower (and other parties) would rely in

order to complete the transaction. Hoffman v. Stamper, 385 Md. 1, 867 A.2d 276 (2005). This

duty of care applies to SPS as its work involves secured, consumer mortgage loans subject to

Maryland and Federal laws those discussed herein.

       13.     Pursuant to 12 C.F.R. § 1024.35(b)(5), SPS is not permitted to "impos[e]... a fee

or charge that the servicer lacks a reasonable basis to impose upon the borrower." It is also unrea-

sonable and a violation of its duties for SPS to impose and collect sums never properly agreed to

by the borrower pursuant to Md. Code Regs. 09.03.06.08.

       14.     SPS has duties to the Named Plaintiffs and the putative class members to (i) take

appropriate steps to avoid foreclosure (and not churn the collection of fees and costs not permitted

under the law or actually incurred) and (ii) comply with any other obligation(s) found by the Bu-

reau of Consumer Financial Protection (by regulation) to be appropriate to carry out the consumer

protection purposes of 12 U.S.C.A. § 2605. Amongst these obligations are the servicer's duties to
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 7 of 26




comply with state laws and regulations that are not expressly preempted by RESPA; in other

words, Congress and the CFPB expressly intended for RESPA to work in concert with state regu-

lation. See e.g. 12 U.S.C.A. § 2605(h) and 12 C.F.R. § 1024.33(d) (expressly limiting preemption

to certain notice issues).

        15.     The Maryland Mortgage Fraud Protection Act, REAL PROP. § 7-401, et seq., estab-

lishes a statutory duty upon SPS to disclose to mortgage borrowers, homeowners, and its prede-

cessor servicers with respect to the mortgage lending process in an honest and truthful manner.

Ademiluyi v. PennyMac Mortgage Inv. Trust Holdings I, LLC, 929 F. Supp. 2d 502, 531 (D. Md.

2013); Castle v. Capital One, N.A., No. CIV.A. WMN-13-1830, 2014 WL 176790, at *5 (D. Md.

Jan. 15, 2014; Stovall v. SunTrust Mortgage, Inc., No. CIV.A. RDB-10-2836, 2011 WL 4402680

(D. Md. Sept. 20, 2011).

                             Factual Allegations Relevant to Robinson

        16.     On or about June 15, 2004 Robinson refinanced the Robinson Property, his home

and the Robinson Properry, with the now failed BankUnited FSB ("Robinson Loan"). He re-

financed the loan for personal, consumer purposes changing his then existing loan terms. The

proceeds of this refinance were used entirely for these personal, consumer purposes.

        17.     On December 14, 2014 Ventures Trust acquired by assignment and transfer all of

BankUnited, NA's right, title, interest in and to said the Robinson Loan. This transfer was mem-

orized in an Assignment of Deed of Trust (Book 08828/Page 0125) in an instrument recorded in

the land records of Charles County, Maryland.

        18.     While Ventures Trust was the owner of the Robinson Loan it engaged a company

known as BSI as its collector and mortgage servicer related to the Robinson Loan. BSI also on

behalf of Ventures Trust agreed to modify the Robinson Loan which capitalized sums claimed due




                                                7
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 8 of 26




by BSI on behalf of Ventures Trust including alleged interest, fees, and costs which amount to

profits claimed by Ventures Trust. The BSI-Ventures Trust modification did not authorize BSI,

Ventures Trust or any of their assignees to charge Robinson a fee for accepting payments by the

Internet or by telephone.

       19.     Ventures Trust's affiliate transferred ownership in the Robinson Loan to DLJ Mort-

gage Capital, Inc. on February 11, 2019. Thereafter, ownership of the loan transferred again to

CSM 2020-WL1 effective February 26, 2020 and then again back to DLJ Mortgage Capital, Inc.

on November 20, 2020.

       20.      Effective March 1, 2019 SPS became the collector and servicer on behalf of the

owner(s) of the Robinson Loan. SPS is not a party to the Robinson Loan. It is an agent for the

owner(s) who collects payments due and owing on the Robinson Loan.

       21.     Robinson has never entered into any written agreement with any of the owners of

his mortgage loans or SPS to authorize the payment of convenience fees for payments made by

telephone or by the Interest.

       22.     Notwithstanding there is no written contract between Robinson any of the owners

of his mortgage loans expressly permitting charges to Robinson for payments made by phone or

the Internet, on multiple dates including the following, SPS charged Robinson a convenience fee

for taking his payment for the Robinson Loan on behalf of the owner by phone or over the Internet:

Apri115, 2019, May 10, 2019, June 17, 2019, July 12, 2019, August 16, 2019, September 16, 2019,

October 15, 2019, November 15, 2019, December 16, 2019, January 17, 2020, February 14, 2020,

and March 13, 2020.
          Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 9 of 26




          23.   Robinson believed SPS' representations that the convenience fees it was charging

him for making payments by phone or over the Internet were lawful, due, and owing. His pay-

ments of the fees further demonstrate his reasonable reliance upon SPS' representations in this

regard.

          24.   Notwithstanding that there is no written agreement between Robinson and SPS to

impose and collect convenience fees from Robinson, SPS has knowingly done so without the right

to do so.

          25.   Robinson has been damaged and sustained losses as a proximate cause of SPS'

improper, unfair, and/or deceptive practices in relation its method of collection of the Robinson

Loan by imposing convenience fees for payments made by telephone or the Internet that are not

expressly authorized under state law or the Robinson Loan documents.

                          Factual Allegations Relevant to the Parkers

          26.   The Parkers acquired the Parker Property on or about December 17, 1993.

          27.   On or about December 7, 2007 the Parkers' refinanced their prior mortgage loan

with Homecomings Financial Network, Inc. ("HFN") related to the Parker Property by obtaining

an extension of credit for the sum of $193,482.00 from HFN ("Parker Loan"). HFN shortly affter

December 7, 2007 assigned the Parker Loan to the Federal National Mortgage Association ("Fan-

nie Mae"). Fannie Mae assigned the Parker Loan to Goldman Sachs on August 13, 2019. At the

time of the assignment, Goldman Sachs authorized Nationstar Mortgage LLC d/b/a Mr. Cooper

for collection but thereafter engaged Shellpoint to become the collector as of October 4, 2019.

          28.   Effective March 1, 2021, SPS became the collector and mortgage loan servicer of

the Parker Loan. SPS did not send to the Parkers the correspondence required by CoM. LAw § 13-

316(b).




                                                9
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 10 of 26




       29.     Sometime before March 29, 2021, the Parker Loan may have been acquired by

Global Structured Finance — GS Mortgage-Backed Securities Trust 2021-RPL1 as the owner of

the Parker Loan. This belief is based on written correspondence from SPS dated March 29, 2021

so stating this fact. However, on April 2, 2021, Shellpoint wrote to the Parkers and represented

that the Parker Loan was then owned by Goldman Sachs.

       30.     The Parkers have never entered into any written agreement with any of the owners

of the Parker Loan or SPS to authorize the payment of convenience fees for payments made by

telephone or by the Internet.

       31.     Notwithstanding there is no written contract between the Parkers and any of the

owners of their mortgage loan expressly permitting charges to the Parkers for payments made by

phone or the Internet, on multiple dates including the following, SPS charged the Parkers a con-

venience fee for taking their payment for the Parker Loan on behalf of the owner by phone or over

the Internet: Apri15, 2021 and May 12, 2021.

       32.     Upon acquiring the collection rights to the Parker Loan, SPS also claimed a right

to collect from the Parkers certain fees and charges that its predecessors had waived and did not

timely seek to collect from the Parkers and were otherwise uncollectable and abandoned. SPS

essentially claimed greater rights than its predecessor(s) had to give them which is not permitted

under Maryland law. Specifically, in written correspondence in a monthly periodic statement

dated March 9, 2021 to the Parkers, SPS unfairly and deceptively claimed a right to collect $952.60

in "Unpaid Late Charges" from the Parkers which were not due and owing from the Parkers and

had been waived by SPS' predecessors.      SPS has repeated this false and deceptive statement to

the Parkers on its subsequent periodic statements dated April 15, 2021 and May 14, 2021.




                                                10
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 11 of 26




        33.       SPS also claimed unfairly and deceptively in the monthly periodic statement dated

March 9, 2021 to the Parkers that they were past due for two mortgage payments when in fact they

were not passed due and were current on the Parker Loan.

        34.       SPS intended for the Parkers to rely upon its statements to them in the monthly

periodic statements dated March 9, 2021, April 15, 2021, and May 14, 2021 to the Parkers since it

is required by Federal and State law to provide accurate statements to the Parkers (and similar

borrowers) and it has never sought to correct its errors on the statement.

        35.       The Parkers believed SPS' representations that the convenience fees it was charg-

ing them for making payments by phone or over the Internet were due and owing. Their payments

of the fees further demonstrate the reliance upon SPS that they placed in this regard.

        36.       Notwithstanding that there is no written agreement between the Parkers and SPS to

impose and collect convenience fees from the Parkers, SPS has knowingly done so without the

right to do so.

        37.       The Parkers have been damaged and sustained losses as a proximate cause of SPS'

improper, unfair, and/or deceptive practices in relation its method of collection of the Parker Loan

by imposing convenience fees for payments that are not expressly authorized under state law or

the Parker Loan documents.

        38.       The Parkers have also been damaged and sustained losses as a proximate cause of

SPS' improper, unfair, and/or deceptive practices in relation its method of collection of the Parker

Loan by its attempt to collect purported late fees from them that are not due and owing on the

Parker Loan and otherwise have been waived by its predecessors. By claiming a right to such

improper fees SPS has wrongfully infected the Parker Loan for additional sums which has caused

the Parkers with emotional distress with physical injury and manifestations as a result of their




                                                 11
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 12 of 26




reliance that SPS actually believes they owed the waived sums. Included among those physically

injuries are anxiety that SPS will add other improper sums to the Parker Loan that are not owed

and worry, anger, and frustration that SPS will forestall the Parkers' efforts to refinance the Parker

Loan by making false statements to prospective lenders that they owe late fees that are not owed.

The total sum of damages, losses, costs, and attorney fees and in controversy related to the Parkers'

claim(s) related to SPS' attempt to collect waived late fees is no more than $30,000.00 combined

for the Parkers (individually).

                                       CLASS ALLEGATIONS

       39.      The Named PRlaintiffs brings certain claims, infra, on behalf of classes of similarly

situated persons related to Defendant SPS under MD. RuLE 2-231 defined as follows:


               a.      Maryland Class: Robinson and the Parkers propose, as the definition of

the Maryland Class, that it be defined as follows:

       All individuals in Maryland who since October 1, 2018 (i) paid a"convenience fee"
       (ii) collected in whole or in part by SPS, and (iii) in order to make a payment on a
       residential mortgage debt by telephone or by Internet.

               a.      Waived Fee Class: The Parkers further propose, as the definition of the

Waived Fee Class, that it be defined as follows:

       All individuals in Maryland who in the three years prior to the commencement of
       this action (i) had SPS acquire the collection or servicing rights of their residential,
       mortgage loan and (ii) SPS communicated in its first periodic statement to them a
       right to collect fees that had accrued before the servicing transfer date.

       40.     Robinson and the Parkers qualify as members of the Maryland Class. The Parkers

qualify as members of the Waived Fee Class. Robinson and the Parkers propose to be appointed

by the Court as the Named Plaintiffs for the Maryland Class. The Parkers also propose to be

appointed by the Court as the Named Plaintiffs for the Waived Fee Class.




                                                 12
        Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 13 of 26




        41.    Excluded from each of the putative classes are any person who falls within the def-

initions if the person is (i) an employee or independent contractor of SPS; (ii) a relative of an

employee or independent contractor of the SPS; or (iii) an employee of the Court where this action

is pending.

        42.    The Maryland Class and the Waived Fee Class definitions in ¶ 39 as limited by ¶

41 may be amended or modified.

        43.    The particular members of the (i) Maryland Class and (ii) the Waived Fee Class are

capable of being described without difficult managerial or administrative problems. The members

of the putative classes are also readily identifiable from the information and records in the posses-

sion or control of SPS or its affiliates and agents and from public records. SPS is required to

maintain this information for the entire class periods. See e.g. Md. Code Regs. 09.03.06.04.

        44.    The putative classes are sufficiently numerous and exceed more than fifty persons

each, such that individual joinder of all members is impractical. This allegation is based on a data

search of public records which identify public complaints have been filed against SPS showing

that it collects upon and services more than fifty residential, mortgage loans in the State of Mary-

land.

        45.    There are questions of law and fact common to the (i) Maryland Class and (ii) the

Waived Fee Class which predominate over any questions affecting only individual members of the

putative classes. The wrongs alleged against SPS by the (i) Maryland Class and (ii) the Waived

Fee Class members and the remedies sought by Named Plaintiffs and the putative class members

against SPS are identical.

        46.    The common questions of law or fact for the Maryland Class include but are not

limited to:




                                                 13
         Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 14 of 26




               a.     Whether SPS qualifies as a"collector" as that term is defined under the

MCDCA and is subject to the MCPA;

               b.     Whether SPS' conduct, directly or indirectly, violated the MCDCA and

MCPA;

               C.     Whether Maryland law expressly authorizes SPS to impose and collect con-

venience fees from mortgage borrowers;

               d.     Whether SPS is permitted to collect fees and charges from borrowers that

are not expressly authorized by the standard and uniform contracts governing the class members'

mortgage contracts;

               e.     Whether is its unfair or deceptive for SPS to charge a fee for collection of

certain methods of payment but not others when it contracts with the owners of the class members'

loans for a`servicing fee' to perform such services that includes the collection of mortgage pay-

ments;

               f.     Whether SPS' practice of imposing and collecting convenience fees from

the class members violates Md. Code Regs. 09.03.06.08(A);

               g.     Whether the members of the class are entitled to the convenience fees col-

lected from them as actual damages.

         47.   The common questions of law or fact for the Waived Fee Class include but are not

limited to:

               a.     Whether SPS qualifies as a"collector" as that term is defined under the

MCDCA and is subject to the MCPA;

               b.     Whether SPS' conduct, directly or indirectly, violated the MCDCA and

MCPA;




                                               14
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 15 of 26




                C.      Whether SPS may claim a right to collect alleged fees waived or abandoned

by its predecessors from collection;

                d.      Whether Maryland law permits SPS to attempt to collect or actually collec-

tion fees that are barred from collection by Maryland's three year statute of limitations;

                e.      Whether is its unfair or deceptive for SPS to attempt to collect fees waived

or abandoned by its predecessor(s) and/or are barred by the statute of limitations for the alledged

payments; and

                f.      Whether the members of the class are entitled to a judgment of liability

against SPS for its violations of the MCDCA and MCPA in relation to the class members which

leaves the class members the right to pursue damages they can prove in separate actions.

       48.      SPS' defenses (which defenses are denied) would be typical or identical for each

of the member of (i) Maryland Class and (ii) the Waived Fee Class will be based on the same legal

and factual theories.

        49.     Certification of (i) Maryland Class and (ii) the Waived Fee Class under MD. RuLE

2-231 is appropriate as to the members of the putative classes in that common questions predomi-

nate over any individual questions and a class action is superior for the fair and efficient adjudica-

tion of this controversy.

        50.     A class action will cause an orderly and expeditious administration of claims by the

members of the (i) Maryland Class and (ii) the Waived Fee Class and economies of time, effort

and expenses will be fostered and uniformity of decisions will be insured.

        51.     The only individual questions concern the identification of inembers of (i) Mary-

land Class and (ii) the Waived Fee Class. This information can be determined by a ministerial




                                                  15
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 16 of 26




examination of public records or from SPS' business records or other sources, which are admissi-

ble as an exception to the hearsay rule and as a statement by a party.

        52.     Robinson's and the Parkers' class claims are typical of the claims of the (i) Mary-

land Class and (ii) the Waived Fee Class members pursuant to MD. RuLE 2-231 since they are

based on and arise out of identical facts constituting the wrongful conduct of SPS (directly and

indirectly).

          53.   Robinson and the Parkers will also fairly and adequately represent and protect the

interests of the (i) Maryland Class and (ii) the Waived Fee Class. Each are is similarly situated

with, and has suffered similar injuries as, the putative classes they propose to represent. Each have

also retained counsel experienced in consumer class actions including actions involving unlawful

collection and mortgage servicing practices. Neither Robinson nor the Parkers have any interests

which might cause them not to vigorously prosecute this action or are otherwise adverse to the

interests of the members of the (i) Maryland Class and (ii) the Waived Fee Class. They feel that

they and the putative class members have been wronged, wish to obtain redress of the wrong, and

wants SPS stopped from failing to comply with its mandatory duties that form the basis of the class

claims.

          54.   The (i) Maryland Class and (ii) the Waived Fee Class members have suffered actual

damages, losses, and harm similar those sustained by Robinson and the Parkers as described supra.

 CoUivT I: VIOLATIONS OF MARYLAND'S CONSUMER DEBT COLLECTION ACT
 ("MCDCA"), CoM. LAw & 14-201, et seA., & MARYLAND CONSUMER PROTECTION
                    ACT ("MCPA"), Co1yt. LAw " 13-101 et seg,
            (On behalf of the Plaintiffs Robinson and the Parkers Individually and
                               on behalf of the Maryland Class)

          55.    Named Plaintiffs adopt by reference the factual allegations contained in the pre-

ceding paragraphs of this Complaint with the same effect as if herein fully set forth. This claim is



                                                 16
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 17 of 26




brought on behalf of Robinson and the Parkers individually and as the Named Plaintiffs on behalf

of the Maryland Class against SPS.

       56.       At all times described herein since October 1, 2018, SPS has acted as a collector by

attempting utilizing methods of collection, directly and indirectly, upon alleged, invalid debts and

sums claimed due from Robinson, the Parkers and the Maryland Class members arising out of

consumer transactions—their mortgages loan used for personal, consumer purposes related to the

Property. CoM. LAw §14-201(b). In other words, SPS has used an improper method of collection

for the purpose of churning unlawful fees and charges not owed or due.

       57.       SPS is aware of the Federal and State laws governing its activities described herein

but recklessly disregarded those laws and duties without any consideration of the negative conse-

quences to Robinson, the Parkers, or the Maryland Class members respectively.

       58.       SPS, directly and on behalf of others indirectly, also utilized methods of collection

in relation to Robinson, the Parkers, and the Maryland Class members to impose unlawful con-

venience fees for accepting payments by telephone or the Internet that violation of the terms of the

documents governing their loans and Maryland law and regulation which do not expressly author-

ize such fees.

       59.       Maryland's debt collection and mortgage lending laws which outline SPS' duties

under Maryland law do not permit SPS to utilize methods and means of collection not permitted

by law or the relationship governing the parties. SPS knows the law. However, it knowingly and

recklessly attempted to interfere or otherwise infect Robinson's, the Parkers', and the Maryland

Class members' rights to impose fees for its method of collection by telephone or the Internet. By

such acts SPS has engaged in conduct which violates §§ 804 through 812 of the Federal Fair Debt




                                                  17
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 18 of 26




Collection Practices Act including but not limited to 15 U.S.C. §§ 1692e, § 1692f. CoM LAw §14-

202(11).

       60.     Alternatively to the claims stated in 159 supra, SPS' method of collection which

directly and indirectly claims that Named Plaintiffs and the Maryland Class members are required

to pay a convenience fee under Maryland law for making a payment on their mortgage payment

over the telephone or by the Internet also violates CoM. LAw § 14-202(8) when SPS knows such

fees are unlawful in Maryland.

       61.     SPS' violations of the MCDCA are also per se violations of the MCPA. CO1v1. LAw

§ 13-301(14)(iii).

       62.     The mortgage loan servicing and collection practices described herein by SPS in

relation to Robinson, the Parkers, and the Maryland Class members concerning the imposition and

collection of convenience fees for accepting payments from borrowers by telephone and/or the

Internet as set forth herein, are governed by the Maryland Consumer Protection Act ("MCPA"),

CoM. LAw. § 13-101, et seq.

       63.     Co1vt. LAw. § 13-303 prohibits unfair or deceptive trade practices in the extension

of consumer credit or collection of consumer debts. The collection and attempted collection of the

convenience fees by SPS related to its consumer, debt collection practices by imposing and col-

lecting unfair convenience fees involves both the extension of credit and the collection of debts.

       64.     COM. LAw. § 13-303 also prohibits unfair or deceptive trade practices in the sale or

provision of consumer services, such as those provided by SPS.

       65.     The MCPA defines unfair or deceptive trade practices to include, inter alia, the

following: (a) False, falsely disparaging, or misleading oral or written statement, visual description

or other representation of any kind which has the capacity, tendency or effect of deceiving or




                                                 18
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 19 of 26




misleading consumers; and (b) Failure to state a material fact if the failure deceives or tends to

deceive. CoM. LAw §§13-301(1) and (3).

       66.      SPS' acts and omissions described herein, and including but not limited to seeking

and demanding sums not legally or contractually due from the Parkers, Robinson, and the Mary-

land Class members, constitute unfair and deceptive trade practices in violation of CoM. LAw §

13-301(1)(3) and COM. LAw §§13-303(4)(5). Alternatively, SPS' inflated charges far in excess of

its actual costs is unfair or deceptive.

       67.      SPS' acts and omissions described herein, by charging for one method of collection

of mortgage but not charging for other methods of payment for sums contractually due from the

Parkers, Robinson, and the Maryland Class members, also constitute unfair and deceptive trade

practices in violation of Com. LAw § 13-301(1)(3) and Co1vt. LAw §§13-303(4)(5).

        68.     The Parkers, Robinson, and the Maryland Class members reasonably relied upon

the direct and indirect material acts and actions of SPS as exemplified supra and further demon-

strated herein by their payment of the illegal convenience fees demanded by SPS. SPS' acts and

omissions are simply unreasonable, abusive, unfair, and deceptive.

        69.     Had SPS not acted unfairly and deceptively, the Parkers, Robinson, and the Mary-

land Class members would not have suffered the damages and losses they have described supra.

        70.     Named Plaintiffs have pled sufficient facts to put SPS on notice as to the claims

against it as exemplified supra (i.e. dates of key acts and representations of SPS and its agents and

representatives and platforms; and the regulatory and statutory duties of SPS which it simply ig-

nored and thereby infected the subject transactions to ensure harm and damage to the Parkers,

Robinson, and the Maryland Class members).




                                                 19
         Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 20 of 26




 CourtT II: VIOLATIONS OF MARYLAND'S CONSUMER DEBT COLLECTION ACT
 ("MCDCA"), CoM. LAw & 14-201, et sea.. & MARYLAND CONSUMER PROTECTION
                    ACT ("MCPA"), Co1yM. LAw " 13-101 et seg.
                 (On behalf of the Parkers Individually and on behalf of the
                                 Waived Fee Class members)

         71.    The Parkers adopt by reference the factual allegations contained in the preceding

paragraphs of this Complaint with the same effect as if herein fully set forth. This claim is brought

on behalf of the Parkers individually and as the Named Plaintiffs on behalf of the Waived Fee

Class. For the claims herein, pursuant to Md. Rule 2-231(e) the Parkers' seek on behalf of the

Waived Fee Class members a judgment of liability only to the class members against SPS's stand-

ard and uniform conduct in violation of the MCPA and MCDCA which will leave to the class

members to pursue any damages they are entitled to as a matter of right that they can prove in

separate, individual proceedings following the conclusion of this action. The Parkers do seek their

individual damages in this action on these claims.

         72.   At all times described herein since October 1, 2018, SPS has acted as a collector by

attempting utilizing methods of collection, directly and indirectly, upon alleged, invalid debts and

sums claimed due from the Parkers and the Waived Fee Class members arising out of consumer

transactions—their mortgages loan used for personal, consumer purposes related to the Property.

CoM. LAw §14-201(b). In other words, SPS has used an improper method of collection for the

purpose of claiming fees previously waived and uncollected by its predecessors are due from the

Parkers and the Waived Fee Class members upon acquiring the collection rights on their consumer

loans.

         73.   SPS is aware of the Federal and State laws governing its activities described herein

but recklessly disregarded those laws and duties without any consideration of the negative conse-

quences to the Parkers or the Waived Fee Class members respectively.




                                                 PTO
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 21 of 26




       74.     SPS, directly and on behalf of others indirectly, also utilized methods of collection

in relation to the Parkers and the Waived Fee Class members to impose and seek and demand fees

that had previously been waived and abandoned by its predecessors and otherwise were not col-

lectable by virtue of the statute of limitations governing the specific fees.

       75.     Maryland's debt collection and mortgage lending laws which outline SPS' duties

under Maryland law do not permit SPS to utilize methods and means of collection not permitted

by law or the relationship governing the parties. SPS knows the law. However, it knowingly and

recklessly attempted to interfere or otherwise infect the Parkers' and the Waived Fee Class mem-

bers' rights to impose fees that had been waived or abandoned by its predecessors. SPS stands in

the shoes of its predecessors and acquires no greater rights that its predecessors had to give it. By

such acts SPS has engaged in conduct which violates §§ 804 through 812 of the Federal Fair Debt

Collection Practices Act including but not limited to 15 U.S.C. §§ 1692e, § 1692f. CoM LAw §14-

202(11).

       76.     Alternatively to the claims stated in ¶ 75 supra, SPS directly and indirectly claims

that the Parkers and the Waived Fee Class members are required to pay a fees under Maryland law

that are not owed and were previously waived and abandoned also violates Com. LAw § 14-202(8).

       77.     SPS' violations ofthe MCDCA are also per se violations of the MCPA. Colv1. LAw

§ 13-301(14)(iii).

        78.    The mortgage loan servicing and collection practices described herein by SPS in

relation to the Parkers and the Waived Fee Class members concerning the imposition and collec-

tion of fees waived and abandoned by its predecessors are governed by the Maryland Consumer

Protection Act ("MCPA"), CoM. LAw. § 13-101, et seq.




                                                  21
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 22 of 26




       79.     Colv1. LAw. § 13-303 prohibits unfair or deceptive trade practices in the extension

of consumer credit or collection of consumer debts. The collection and attempted collection of fees

waived and abandoned by its predecessors by SPS related to its consumer, debt collection practices

fees involves both the extension of credit and the collection of debts.

       80.     CoM. LAw. § 13-303 also prohibits unfair or deceptive trade practices in the sale or

provision of consumer services, such as those provided by SPS.

       81.     The MCPA defines unfair or deceptive trade practices to include, inter alia, the

following: (a) False, falsely disparaging, or misleading oral or written statement, visual description

or other representation of any kind which has the capacity, tendency or effect of deceiving or

misleading consumers; and (b) Failure to state a material fact if the failure deceives or tends to

deceive. Co1v1. LAw §§13-301(1) and (3).

       82.     SPS' acts and omissions described herein, and including but not limited to seeking

and demanding sums not legally or contractually due from the Parkers and the Waived Fee Class

members, constitute unfair and deceptive trade practices in violation of Co1vM. LAw § 13-301(1)(3)

and CoM. LAw §§13-303(4)(5).

       83.     SPS' acts and omissions described herein, by attempting to impose and actually

imposing fee sums claimed due from the Parkers and the Waived Fee Class members also consti-

tutes unfair and deceptive trade practices in violation ofCoM. LAw § 13-301(1)(3) and CoM. LAw

§§13-303(4)(5).

       84.     SPS intended for the Parkers and the Waived Fee Class members to reasonably rely

upon the direct and indirect material acts and actions of SPS as exemplified supra and its duty to

send accurate periodic statements to the Parkers and Waived Fee Class members which have not




                                                 22
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 23 of 26




been corrected whatsoever. SPS' acts and omissions are simply unreasonable, abusive, unfair, and

deceptive.

       85.     Had SPS not acted unfairly and deceptively, the Parkers would not have suffered

the damages and losses they have described supra. Upon information and believe, the members

of the Waived Fee Class have sustained similar damages since no reasonable person would believe

that a licensed mortgage lender and collector like SPS would erroneously claim sums due on a

periodic statement since such statements are required to be truthful and accurate and SPS has taken

no steps to correct its errors meaning it intends to claim a right to sums waived and abandoned by

its predecessors (and allegedly remains due from the parkers and the Waived Fee Class members).

       86.     The Parkers have pled sufficient facts to put SPS on notice as to the claims against

it as exemplified supra (i.e. dates of key acts and representations of SPS and its agents and repre-

sentatives and platforms; and the regulatory and statutory duties of SPS which it simply ignored

and thereby infected the subject transactions to ensure harm and damage to the Parkers and the

Waived Class members).

                                    PRAYER FOR RELIEF

       A. WHEREFORE, Pursuant to Count I of this Class Action Complaint, Robin-

               son and the Parkers request the Court to certify the Maryland Class pur-

               suant to MD. RULE 2-231(a), (b), (c)(3), and (d) appoint Robinson and the

               Parkers as class representatives and the undersigned counsel as Class

               Counsel;

       B. WHEREFORE, Pursuant to Count I of this Class Action Complaint, Named

               Plaintiffs and the Maryland Class members ask this Court to determine

               the issue of SPS' liability to the Maryland Class members under the




                                                 23
Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 24 of 26




      MCDCA and MCPA and award: (i) actual damages for its violations of

      CoM LAW §14-202(8)(11), CoM. LAw § 13-301(1)(3), and CoM. LAw

      §§13-303(4)(5) pursuant to CoM. LAW § 14-203 and Com. LAw § 14-408;

      (ii) reasonable attorney fees and reasonable costs as permitted and author-

      ized by CoM. LAW § 13-301(14)(iii) and Coiv1. LAw § 13-408(b); and (iii)

      a total sum in excess of $75,000 (on a aggregated basis for the Named

      Plaintiffs and all the Maryland Class members).

C. WHEREFORE, Pursuant to Count II of this Class Action Complaint, the

      Parkers request the Court to certify the Waived Fee Class pursuant to MD.

      RuLE 2-231(a), (b), (c)(3), (d), and (e) for the purpose of determining

      SPS's liability only to the Waived Fee Class, appointing the Parkers as

      class representatives, and the undersigned counsel as Class Counsel;

D. WHEREFORE, Pursuant to Count II of this Class Action Complaint, Named

      Plaintiffs and the Waived Fee Class members ask this Court to determine

      the issue of SPS' liability to the Waived Fee Class members under the

      MCDCA and MCPA and award: (i) reasonable attorney fees and reason-

      able costs as permitted and authorized by Cotv1. LAw § 13-301(14)(iii)

      and Com. LAw § 13-408(b); (ii) actual damages and attorneys fees and

      costs to the Parkers for its violations of Coiv1 LAw §14-202(8)(11), Com.

      LAw § 13-301(1)(3), and CoM. LAw §§13-303(4)(5) pursuant to CoM.

      LAw § 14-203 and CoM. LAW § 14-408 in a total sum of no more than

      $30,000.00 combined; and (iii) attorney fees and costs to the Waived Fee

       Class members in a total sum in excess of $75,000 (on a aggregated basis



                                        24
Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 25 of 26




        for all Waived Class Fee Class members).

E. WHEREFORE, Named Plaintiffrequests the Court provide such other or fur-

       ther relief as the Court deems appropriate.

                               Respectfully submitted,

                               /s/Phillip R. Robinson
                               Phillip R. Robinson
                               Client Protection No. 0006210356
                               Consumer Law Center LLC
                               10125 Colesville Road, Suite 378
                               Silver Spring, MD 20901
                               Phone (301) 448-1304
                               phillip(a~marylandconsumer.com

                               Attorneysfor the Plaintiffs and Putative Class Members


                       RULED 20-201 CERTIFICATION

I hereby certify that this filing does not contain any restricted information.

                               /s/Phillip R. Robinson
                               Phillip R. Robinson
                               Client Protection No. 0006210356
                               Consumer Law Center LLC
                               10125 Colesville Road, Suite 378
                               Silver Spring, MD 20901
                               Phone (301) 448-1304
                               12hillip@marylandconsumer.com


                               AttorneysfoY the Plaintiffs and Putative Class Members




                                         25
       Case 1:21-cv-01741-ELH Document 2 Filed 07/12/21 Page 26 of 26




                                         ~ii»ii ~~~ r:~a~

       Plaintiffs, on their behalf and on behalf of the putative class members, by their under-

signed counsel requests a jury trial in this matter.

                                               //s//Phillip R. Robinson
                                               Phillip R. Robinson
                                               Client Protection No. 0006210356
                                               Consumer Law Center LLC
                                               10125 Colesville Road, Suite 378
                                               Silver Spring, MD 20901
                                               Phone (301) 448-1304
                                               philli   mar,ylandconsumer.com




                                                 26
